DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is in response to the Applicants' Amendment/Remark filed on June 26, 2021.  Claims 1, 11 and 20 have been amended. Claims 1-20 are still pending in this Application.
 
Response to Arguments
35 USC § 103-- Claim Rejections 
3.	Applicant’s Amendment/arguments with respect to claims 1, 11 and 20 have been considered, Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference Yang et al. (US 20100009698 A1) in the current rejection below, to teach the new limitations in the current amended claims.

				Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20120105475 A1) in view of Ahn et al. (US 20130278633 A1, hereinafter “Ahn”) and further in view of Yang et al. (US 20100009698 A1, hereinafter “Yang”).
As to claim 1. (Currently Amended) Tseng discloses a method, comprising: 
receiving, at an augmented reality system, a trigger event associated with an entity wherein the trigger event comprises a request, from a user for location the entity (Tseng, see at least par. [0050], “a user can enter in a search string or otherwise indicate a search term of "pizza." In some implementations, the augmented reality application 210 supplies the search string along with location and viewing direction data to the remote server 232”), wherein the entity comprises an object known to a user (Tseng, see at least par. [0021], “Gorilla Pizza may be a franchised chain restaurant. The search results displayed by the display screen 103 can be refined using the location of the mobile device 102 so that search results that are relevant to this particular location of Gorilla Pizza are displayed”) and the user does not know a current physical location of the entity, wherein the current physical location of the entity is outside the user's field of view (Tseng, see FIG. 1 and par. [0020], “A third location 124 matches the search criteria, but is not within the clipping area 118. The location 124 is therefore excluded from being identified as a desired result for the search”); 

    PNG
    media_image1.png
    621
    811
    media_image1.png
    Greyscale

wherein the determining comprises identifying at least one characteristic of the entity base upon entities associate with the user (Tseng, see at least par. [0066], “an indication of customer ratings or reviews for an identified location (e.g. a star rating for restaurants). In some implementations, annotations include notes or text previously entered by the user and associated with a location”), 
providing, on the augmented reality system, an indication of the current physical location of the entity with respect to the current physical location of the user (Tseng ‘394’, see at least par. [0055], “the user can start walking towards the general direction of the restaurant as indicated by the annotation as it is displayed over real-time or near real-time images of the user's actual surroundings. In still another instance, the user selects the annotation to cause a map showing directions from the user's current location to the restaurant”), wherein the indication comprises at least an image of the entity at the current physical location (Tseng, see at least par. annotations include images. For example, an annotation may include an image of a building or a logo associated with a business.”).
Tseng does not disclose “determining, by at least accessing one or more sensors located proximate to the entity, the one or more sensors communicating with the augmented reality system, the current physical location of the entity with respect to a current physical location of the user, wherein the current physical location of the entity is outside the user's field of view, wherein the one or more sensors comprise at least one image capture device at the current physical location of the entity”
determining, by at least accessing one or more sensors located proximate to the entity, the one or more sensors communicating with the augmented reality system, the current physical location of the entity with respect to a current physical location of the user, (Ahn, see at least par. [0066], “Sensor information may be obtained using a built-in sensor of the mobile terminal. The method for providing the AR scene may analyze the real world information 410 based on the image information and the sensor information. More particularly, information about a current location of the user (or the mobile terminal) and a current location of an object may be obtained by extracting object information, time information, a scene description, and the like, through analyzing the image information, and by determining a location, an altitude, a geomagnetism, a position, an orientation, an angular velocity, and the like, through analyzing the sensor information. For example, the method for providing the AR scene may perceive an object such as a building, a bridge, a river, and the like, in the real world information 410, and obtain information about a location of the user, a location of the building, a location of the bridge, and a location of the river.”), 
determining, by at least accessing one or more sensors located proximate to the entity, the one or more sensors communicating with the augmented reality system, the current physical location of the entity with respect to a current physical location of the user”, as taught by Ahn, thereby to provide a virtual object created by computer technology and a real world, and more particularly, a user may experience varied information about the real world more realistically by projecting invisible information generated using computer technology onto the real world information, as discussed by Ahn, (see par. [0005].

Tseng in view of Ahn does not teach “wherein the indication comprises at least a real-time image of the entity captured by the one of-2-Atty. Docket No. RPS920170103USNP (710.572)more sensors located proximate to the entity at the current physical location of the entity at the time of the trigger event”.  However, Yang teaches:
wherein the indication comprises at least a real-time image of the entity captured by the one of-2-Atty. Docket No. RPS920170103USNP (710.572)more sensors located proximate to the entity at the current physical location of the entity at the time of the trigger event (Yang, see at least par. [0028], “a person B suddenly wants to see whether it is snowing in Central Park, New York City. However, there is no friend or relative for him to ask and get answers. Once he enters the website of the present invention and inputs location data related to the Central Park, the website and the telecommunication company will find someone who can take a real-time image of the Central Park only or with audio commends simultaneously to meet his/her requests.”).  The person (sensor or camera) is located nearby the Central Park who can take picture of the Central Park (entity) that the user request.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the Tseng disclosed invention, and have “wherein the indication comprises at least a real-time image of the entity captured by the one of-2-Atty. Docket No. RPS920170103USNP (710.572)more sensors located proximate to the entity at the current physical location of the entity at the time of the trigger event”, as taught by Yang, in order to provide the user the real-time images at the location that the user would like to see, research or discovery.  It may save time and money.

As to claim 2.  Tseng in view of Ahn and further in view of Yang further discloses wherein the receiving a trigger event comprises receiving user input requesting a location of an entity (Tseng, see par. [0027], “the user of the mobile device 102 has entered a search string of "Pizza."”).

As to claim 3.  Tseng in view of Ahn further teaches wherein the receiving the trigger event comprises receiving an indication of arrival of an entity (Tseng, see at least par. [0026], “when a user of the mobile device 102 swivels the mobile device 102 and causes the viewing direction of the camera of the mobile device 102 to change, the mobile device 102 sends a new request for items of interest to the remote computing device. The new request for items of interest…  The remote computing device then determines a new clipping area for the new viewing direction and identifies items of interest associated with locations within the new clipping area based on the search criteria”.
As to claims 11 and 20, are rejected for the same rationale of claim 1.
As to claim 12, is rejected for the same rationale of claim 2.
As to claim 13, is rejected for the same rationale of claim 3.

7.	Claims 4, 6, 8, 10, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20120105475 A1) in view of Ahn et al. (US 20130278633 A1, hereinafter “Ahn”), further in view of Yang et al. (US 20100009698 A1, hereinafter “Yang”) as applied claim 1 above, and further in view of Osterhout et al. (US 2012/0194549 A1, hereinafter “Osterhout”).
As to claim 4.  Tseng in view of Ahn and further in view of Yang does not disclose “wherein the determining comprises accessing video image data to determine the location of the entity”.  However, Osterhout further teaches wherein the determining comprises accessing video image data to determine the location of the entity (Osterhout, see at least par. [0506], “the eyepiece may be used to view streaming video. For example, videos may be identified via search by GPS location, search by object recognition of an object in the field of view, a voice search, a holographic keyboard search, and the like. Continuing with the example of the Eiffel Tower, a video database may be searched via the GPS coordinates of the Tower or by the term `Eiffel Tower` once it has been determined that is the structure in the field of view. Search results may include geo-tagged videos or videos associated with the Eiffel Tower”).
wherein the determining comprises accessing video image data to determine the location of the entity”, as taught by Osterhout, thereby to provide a method and system for generating an augmented reality scene, and more particularly, to a method that “visualize by the wearer of the eyepiece, where the display characteristic adjustment may be applied to an area of the optical assembly where content is being projected”, (Osterhout, see par. [0020]). 

As to claim 6, Tseng in view of Ahn, further in view of Yang and further in view of Osterhout further teaches wherein the determining comprises capturing an identifier associated with the entity (Osterhout, see par. [0529], “Specific settings may be used to determine if all passersby to the "viewing area" can see the message or if only a specific person or group of people or devices with specific identifiers. For example, a soldier clearing a village may virtually mark a house as cleared by associating a message or identifier with the house, such as a big X marking the location of the house”).

As to claim 8, Tseng in view of Ahn, further in view of Yang and further in view of Osterhout further teaches wherein the identifying at least one characteristic comprises identifying the entity and obtaining characteristics associated with the identified entity (Osterhout, see at least par. [0067], “facial recognition includes capturing an image of a subject with the eyepiece, converting the image to biometric data, comparing the biometric data to a database of previously collected biometric data, identifying biometric data matching previously collected biometric data, and reporting the identified matching biometric data as displayed content”).

As to claim 10, Tseng in view of Ahn, further in view of Yang and further in view of Osterhout further teaches wherein the providing a notification comprises providing a notification of the location of the entity on a display of the augmented reality system by overlaying an image of the entity on an image of the location of the entity (Osterhout, see par. [0444], “to provide the location information to the user, to overlay the position of the environmental information onto a 2D or 3D map, to further associate the established position information to correlate that position information to secondary information about that location (e.g. address, names of individuals at the address, name of a business at that location, coordinates of the location), and the like”).
As to claim 14, is rejected for the same rationale of claim 4.
As to claim 16, is rejected for the same rationale of claim 6.
As to claim 18, is rejected for the same rationale of claim 8.

8.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20120105475 A1) in view of Ahn et al. (US 20130278633 A1, hereinafter “Ahn”), in view of Yang et al. (US 20100009698 A1, hereinafter “Yang”), further in view of Osterhout et al. (US 2012/0194549 A1, hereinafter “Osterhout”) as applied claim 4 above and further in view of Devries (US 2015/0206329 A1, hereinafter “Devries”).
As to claim 5.  Tseng in view of Ahn, further in view of Yang and further in view of Osterhout does not disclose “wherein the determining further comprises parsing the video image data and comparing the parsed video image data to the at least one characteristic of the entity”.  However, Devries teaches wherein the determining further comprises parsing the video image data and comparing the parsed video image data to the at least one characteristic of the entity (see at least par. [0043], “Digital images received by augmented-reality simulation server 700 can be parsed by digital image parser 712. Digital image parser 712 can implement various image recognition and/or other computer vision techniques on received digital images to identify portions of the digital image. Augmented-reality elements can then be selected and matched with the various portions of the digital image. In some examples, user information filter 708 can filter available augmented-reality portions and select only augmented-reality elements that are somehow relevant to a viewing user (e.g. based on a user's profile, user's location, and the like). For example, user information filter 708 can compare available augmented-reality portions with items in user-profile database 716 and select a set of augmented-reality portions relevant to the content of user-profile database 716”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Tseng in view of Ahn, further in view of Yang and further in view of Osterhout, disclosed invention and have “wherein the determining further comprises parsing the video image data and comparing the parsed video image data to the at least one characteristic of the entity”, as taught by Devries, thereby to provide a method and system for generating an augmented reality performed a predefined user gesture with respect to a location of the physical object that corresponds to the at least one manipulatable portion, and wherein the digital camera obtains the predefined user gesture. The method includes displaying, with a computer display, the at least one manipulatable portion in the augmented-reality view”, (Devries, see par. [0008]).
As to claim 15, is rejected for the same rationale of claim 5.

9.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Ahn and further in view of Yang et al. (US 20100009698 A1, hereinafter “Yang”) as applied claim 1 above and further in view of Hall (US 2011/0102459 A1, hereinafter “Hall”).
As to claim 7.  Tseng in view of Ahn and further in view of Yang does not disclose “wherein the determining comprises identifying a location of the entity with respect to a current location of the user using a time of flight calculation”.  However, Hall teaches wherein the determining comprises identifying a location of the entity with respect to a current location of the user using a time of flight calculation (Hall, see at least par. [0071], “The virtual flight time may be calculated by communications device 500 prior to transmitting the geogaming packet. The virtual flight time may be calculated by communications device 500 based on the distance between an geographic origin location and the geographic location corresponding to the target location, and using virtual element characteristics (e.g., size, weight, shape, and charge of the virtual shell) and/or real-world variables (temperature, humidity, wind speed, wind direction, the Coriolis effect, etc.)”).
wherein the providing a notification comprises providing a notification of the location of the entity on a display of the augmented reality system by overlaying an image of the entity on an image of the location of the entity”, as taught by Hall, thereby to provide a method and system for generating an augmented reality scene, and more particularly, to a method that “allow multiple players to compete against one another. The players may be at one physical location, with simultaneous access to one gaming console. Alternatively, multiplayer gamers may link up over a network such as the Internet”, (Hall, see par. [0002]).
As to claim 17, is rejected for the same rationale of claim 7.

10.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Ahn, further in view of Yang et al. (US 20100009698 A1, hereinafter “Yang”) as applied claim 1 above, and further in view of CHO et al. (US 2015/0015459 A1, hereinafter “CHO”).
As to claim 9.  Tseng in view of Ahn and further in view of Yang does not teaches “wherein the providing a notification comprises providing a notification of a direction of the entity with respect to the user on a display of the augmented reality system”.  However, CHO teaches wherein the providing a notification comprises providing a notification of a direction of the entity with respect to the user on a display of the augmented reality system (CHO, see at least par. [0013], “receive a location information from the HMD, wherein the location information indicates whether the mobile device is positioned at a first view angle area of the HMD, provide a detail notification for an occurrence of the event in the mobile device when the mobile device is positioned at the first view angle area of the HMD, transmit a signal for providing the detail notification for the occurrence of the event to the HMD when the mobile device is positioned at a second view angle area of the HMD, wherein the second view angle area corresponds to an area outside of the first view angle area.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Tseng in view of Ahn and further in view of Yang disclosed invention, and have “wherein the providing a notification comprises providing a notification of a direction of the entity with respect to the user on a display of the augmented reality system”, as taught by CHO, thereby to provide a method and system for generating an augmented reality scene, and more particularly, to a method that “providing a notification for an occurrence of an event from at least one of the mobile device and the HMD based on a position of the mobile device for the HMD”, (CHO, see par. [0003]).
As to claim 19, is rejected for the same rationale of claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612